UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington , D.C. 20549 FORM20 - F ¨ REGISTRATION STATEMENTPURSUANT TO SECTION12(b) OR (g)OF THE SECURITIES EXCHANGE ACT OF1934 OR x ANNUAL REPORT PURSUANT TO SECTION13 OR15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended December31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR15(d) OF THE SECURITIES EXCHANGE ACT OF1934 OR ¨ SHELL COMPANY REPORT PURSUANT TO SECTION13 OR15(d) OF THE SECURITIES EXCHANGE ACT OF1934 Commission File Number1 - COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO (Exact Name of Registrant as Specified in its Charter) BRAZILIAN DISTRIBUTION COMPANY (Translation of Registrant’s name into English) THE FEDERATIVE REPUBLIC OF BRAZIL (Jurisdiction of incorporation or organization) Christophe Hidalgo, Chief Financial Officer Phone: +55 11 3886-0421 Fax: +55 11 3884-2677 gpari@grupopaodeacucar.com.br Avenida Brigadeiro Luiz Antonio, 3,142 01402-901 São Paulo, SP, Brazil (Address of principal executive offices) Securities registered or to be registered pursuant to Section12(b) of the Act. Title of each class Name of each exchange on which registered Preferred Shares, without par value* New York Stock Exchange** American Depositary Shares (as evidenced by American Depositary Receipts), each representing one Preferred Share New York Stock Exchange * The Preferred Shares are non-voting, except under limited circumstances. **Not for trading purposes, but only in connection with the listing on the New York Stock Exchange of American Depositary Shares representing those Preferred Shares. Securities registered or to be registered pursuant to Section12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the period covered by the annual report : 99,679,851 Common Shares, no par value per share 163,771,484 Preferred Shares, no par value per share Indicate by check mark if the registrant is a well - known seasoned issuer , as defined in Rule405 of the Securities Act. x Yes ¨ No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section13 or15(d) of the Securities Exchange Act of1934. ¨ Yes x No Note—Checking the box above will not relieve any registrant required to file reports pursuant to Section13 or15(d) of the Securities Exchange Act of1934 from their obligations under those Sections. Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or15(d) of the Securities Exchange Act of1934 during the preceding12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past90days. x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding12months (or for such shorter period that the registrant was required to submit and post such files). ¨ Yes x No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non‑accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one) : Large Accelerated Filer x Accelerated Filer ¨ Non-accelerated Filer ¨ Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing : U.S.GAAP ¨ International Financial Reporting Standards as issued by the International Accounting Standards Board x Other ¨ If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow : Item17 ¨ Item18 ¨ If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). ¨ Yes x No Page PART I . 2 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS 2 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 2 ITEM 3. KEY INFORMATION 2 3A. Selected Financial Data 2 3B. Capitalization and Indebtedness 6 3C. Reasons for the Offer and Use of Proceeds 6 3D. Risk Factors 6 ITEM 4. INFORMATION ON THE COMPANY 12 4A. History and Development of the Company 12 4B. Business Overview 14 4C. Organizational Structure 28 4D. Property, Plants and Equipment 29 ITEM4A. UNRESOLVED STAFF COMMENTS 30 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 30 5A. Operating Results 30 5B. Liquidity and Capital Resources 44 5C. Research and Development, Patents and Licenses, Etc 48 5D. Trend Information 48 5E. Off-balance sheet arrangements 48 5F. Tabular disclosure of contractual obligations 48 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 48 6A. Directors and Senior Management 48 6B. Compensation 52 6C. Board Practices 57 6D. Employees 62 6E. Share Ownership 62 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 63 7A. Major Shareholders 63 7B. Related Party Transactions 66 7C. Interests of Experts and Counsel 67 ITEM 8. FINANCIAL INFORMATION 67 8A. Consolidated Statements and Other Financial Information 67 8B. Significant Changes 71 ITEM 9. THE OFFER AND LISTING 72 9A. Offer and Listing Details 72 9B. Plan of Distribution 73 9C. Markets 73 9D. Selling Shareholders 76 9E. Dilution 76 9F. Expenses of the Issue 76 ITEM 10. ADDITIONAL INFORMATION 76 10A. Share Capital 76 10B. Memorandum and Articles of Association 76 10C. Material Contracts 86 10D. Exchange Controls 86 10E. Taxation 88 10F. Dividends and Paying Agents 94 10G. Statement by Experts 94 10H. Documents on Display . 94 10I. Subsidiary Information 95 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 95 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES . 97 12A. American Depositary Shares 97 PART II 98 ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 98 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 99 ITEM 15. CONTROLS AND PROCEDURES 99 ITEM 16. [RESERVED] 99 16A. Audit Committee Financial Expert 99 16B. Code of Ethics 100 16C. Principal Accountant Fees and Services 100 16D. Exemptions from the Listing Standards for Audit Committees 100 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 100 16F. Change in Registrant’s Certifying Accountant: 101 16G. Corporate Governance 101 16H. Mine Safety Disclosure 103 PART III ITEM 17. FINANCIAL STATEMENTS 104 ITEM 18. FINANCIAL STATEMENTS 104 ITEM 19. EXHIBITS 104 INTRODUCTION All references in this annual report to (i) “CBD,” “we,” “us,” “our” and “Company” are references to Companhia Brasileira de Distribuição and its consolidated subsidiaries, unless the context requires otherwise, (ii)the “Brazilian government” are references to the federal government of the Federative Republic of Brazil, or Brazil, and (iii) “preferred shares” and “common shares” are references to our authorized and outstanding shares of non-voting preferred stock, designated as ações preferenciais , and common stock, designated as ações ordinárias , respectively, in each case without par value. All references to “ADSs” are to American depositary shares, each representing one preferred share, without par value. The ADSs are evidenced by American Depositary Receipts, or “ADRs,” issued by The Bank of New York Mellon. All references herein to the “ real ,” “ reais ” or “R$” are to Brazilian reais , the official currency of Brazil. All references to “US$,” “dollars” or “U.S.dollars” are to United States dollars. We have prepared our consolidated financial statements included in this annual report in conformity with accounting practices adopted by the International Financial Reporting Standards, or IFRS, issued by the International Accounting Standards Board, or IASB, in reais . We have translated some of the real amounts contained in this annual report into U.S.dollars. The rate used to translate the amounts in respect of the year ended December31, 2012 was R$2.044 to US$1.00, which was the commercial rate for the purchase of U.S.dollars in effect as of December31, 2012, as reported by the Central Bank of Brazil, or the Central Bank. The U.S.dollar equivalent information presented in this annual report is provided solely for the convenience of investors and should not be construed as implying that the real amounts represent, or could have been or could be converted into, U.S.dollars at that rate or at any other rate. See “Item3A. Selected Financial Data—Exchange Rates” for more detailed information regarding the translation of reais into U.S.dollars. FORWARD-LOOKING STATEMENTS This annual report includes forward-looking statements, principally in “Item3D. Risk Factors,” “Item4B. Business Overview” and “Item5. Operating and Financial Review and Prospects.” We have based these forward‑looking statements largely on our current expectations and projections about future events and financial trends affecting our business. These forward-looking statements are subject to risks, uncertainties and assumptions including, among other things: · the effects of the global financial and economic crisis in Brazil, · our ability to sustain or improve our performance, · competition in the Brazilian retail industry in the sectors in which we operate, · government regulation and tax matters, · adverse legal or regulatory disputes or proceedings, · credit and other risks of lending and investment activities, and · other risk factors as set forth under “Item3D. Risk Factors.” The words “believe,” “may,” “will,” “estimate,” “continue,” “anticipate,” “intend,” “expect” and similar words are intended to identify forward-looking statements. We undertake no obligation to update publicly or revise any forward-looking statements because of new information, future events or otherwise. In light of these risks and uncertainties, the forward-looking information, events and circumstances discussed in this annual report might not occur. Our actual results and performance could differ substantially from those anticipated in our forward-looking statements. 1 PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS Not applicable. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3. KEY INFORMATION 3A. Selected Financial Data We present in this section summary financial and operating data derived from our audited financial statements as of and for the years ended December31, 2008, 2009, 2010, 2011 and 2012 included in this annual report and prepared in accordance with IFRS. The following tables present certain of our summary historical consolidated financial and operating data for each of the periods indicated. Solely for the convenience of the reader, real amounts as of and for the year ended December31, 2012 have been translated into U.S.dollars at the commercial selling rate at closing for the purchase of U.S.dollars, as reported by the Brazilian Central Bank, as of December 31, 2012, of R$2.044 to US$1.00 (subject to rounding adjustments). As of and for the Year Ended December31, (millions of R$, except as indicated) (millions of US$, except as indicated) Statement of income data Net sales revenue 18,032.0 23,192.8 32,091.7 46,594.5 50,924.4 24,914.1 Cost of sales (13,279.5) (17,493.8) (24,241.5) (33,933.0) (37,120.7) (18,160.8) Gross profit 4,752.5 5,699.0 7,850.2 12,661.5 13,803.7 6,753.3 Selling, general and administrative expenses (3,470.1) (4,212.1) (5,817.2) (9,619.7) (10,114.0) (4,948.1) Depreciation and amortization (442.7) (459.9) (446.1) (680.5) (798.4) (390.6) Other operating expenses, net (19.1) (77.9) (127.9) (258.7) (33.0) (16.1) Operating profit 820.6 949.1 1,459.0 2,102.6 2,858.3 1,398.5 Financial income 292.1 246.7 331.7 593.3 593.3 290.3 Financial expense (623.7) (501.2) (1,154.7) (1,926.0) (1,786.2) (873.9) Share of profit in an associate (0.5) 5.4 34.5 34.8 10.8 5.3 Income before income and social contribution taxes 488.5 700.0 670.5 804.7 1,676.2 820.2 Income and social contribution taxes (147.2) (94.0) (84.5) (85.0) (519.8) (254.4) Net income and comprehensive income 341.3 606.0 585.9 719.7 1,156.4 566.0 Attributable to equity holders of the parent. 341.3 609.3 618.5 718.2 1,051.2 514.2 Attributable to noncontrolling interest 0.0 (3.4) (32.6) 1.4 105.2 51.5 Basic earnings pershares Common 1.39 2.34 2.27 2.61 3.78 1.85 Preferred 1.54 2.59 2.50 2.87 4.15 2.03 Diluted earnings pershares Common 1.39 2.34 2.27 2.61 3.78 1.85 Preferred 1.49 2.50 2.48 2.85 4.12 2.02 Basic earnings per ADS 1.54 2.59 2.50 2.87 4.15 2.03 Diluted earnings per ADS 1.49 2.50 2.48 2.85 4.12 2.02 Weighted average number of shares outstanding (in thousands) Common 99,680 99,680 99,680 99,680 99,680 99,680 Preferred 132,170 145,442 156,873 159,775 162,417 162,417 2 As of and for the Year Ended December31, (millions of R$, except as indicated) (millions of US$, except as indicated) Total 231,850 245,122 256,553 259,455 262,097 262,097 Dividends declared and interest on equity per share Common 0.25 0.53 0.63 0.62 0.59 0.29 Preferred 0.28 0.60 0.69 0.68 0.65 0.32 Dividends declared and interest on shareholders’ equity per ADS 0.28 0.60 0.69 0.68 0.65 0.32 Balance sheet data Cash and cash equivalents 1,623.5 2,341.9 3,818.0 4,970.0 7,086.3 3,466.9 Property and equipment, net 4,867.0 5,356.6 6,794.3 7,358.3 8,114,5 3,969.9 Total assets 13,718.6 18,574.1 29,772.3 33,769.0 35,396.2 17,317.1 Short-term debt (including current portion of long- term debt 334.6 687.6 2,915.1 4,917.5 4,211.1 2,060.3 Long-term debt 3,092.6 3,582.6 5,591.9 6,240.9 6,281.1 3,072.9 Shareholders’ equity 5,454.2 6,656.7 9,500.6 10,094.4 11,068.0 5,414.9 Share capital 4,450.7 5,374.8 5,579.3 6,129.4 6,710.0 3,282.8 Other financial information Net cash provided by (used in): Operating activities 1,256.0 1,842.8 361.4 1,128.1 5,299.3 2,592.6 Investing activities (484.7) (1,636.7) (1,399.4) (1,356.4) (1,306.2) (639.0) Financing activities (206.8) 512.4 2,514.1 1,380.3 (1,876.8) (918.2) Capital expenditures (488.3) (1,631.7) (1,521.7) (1,723.4) (1,426.1) (697.9) (1) Includes the result of operations of Via Varejo S.A. (formerly Globex Utilidades S.A.), or “Viavarejo,” which operates under the brand name Pontofrio as from July1, 2009. (2) Includes the results of operations of Nova Casa Bahia S.A., or Nova Casa Bahia, which operates under the brand name Casas Bahia as from November1, 2010. (3) Each preferred share received a dividend10% higher than the dividend paid to each common share. See “Item8A. Consolidated Statements and Other Financial Information — Dividend Policy and Dividends.” As of and for the Year Ended December31, Operating Data (millions of R$, except as indicated) (millions of US$, except as indicated) Employees at period end 70,656 85,244 144,914 149,070 151,037 151,037 Total square meters of selling area at period end 1,360,706 1,744,653 2,811,103 2,855,851 2,962,009 2,962,009 Number of stores at period end: Pão de Açúcar 145 145 149 159 163 163 CompreBem 165 157 - Sendas 73 68 - Extra Hiper 139 103 110 132 138 138 Minimercado Extra - 52 68 72 107 107 Extra Supermercado - 13 231 204 207 207 Extra Eletro 47 47 - Assaí 28 40 57 59 61 61 Pontofrio - 455 506 401 397 397 Casas Bahia - - 526 544 568 568 Nova Pontocom - Total number of stores at period end 597 1,080 1,647 1,571 1,641 1,641 3 As of and for the Year Ended December31, Net sales revenues per employee : Pão de Açúcar 229,076 262,547 287,016 288,256 243,825 119,317 CompreBem 325,737 336,011 - S enda s 244,060 297,414 - Extra Hiper 339,614 356,092 431,185 457,355 442,813 216,693 Minimercado Extra - N/A N/A 270,466 195,418 95,629 Extra Supermercado - N/A 316,028 256,486 338,644 165,718 Extra Eletro 409,722 548,748 - Assaí 437,538 303,361 418,860 486,356 545,787 267,084 Pontofrio - 253,219 466,002 365,954 542,007 265,235 Casas Bahia - - N/A 464,689 474,760 232,327 Nova Pontocom - CBD average net sales revenues per employee 297,536 315,055 382,182 393,595 445,366 217,943 Net sales revenues by store format: Pão de Açúcar 3,378 3,802 4,287 4,740 5,161 2,526 CompreBem 2,573 2,585 - S enda s 1,397 1,608 - Extra Hiper 9,120 10,402 11,658 12,364 13,504 6,608 Minimercado Extra - N/A N/A 182 241 118 Extra Supermercado - N/A 4,597 4,390 4,381 2,144 Extra Eletro 295 386 - Assaí 1,269 1,982 2,943 3,902 4,639 2,270 Pontofrio - 2,428 4,455 4,524 4,872 2,384 Casas Bahia - - 2,448 13,304 14,566 7,128 Nova Pontocom - - 1,704 3,189 3,409 1,668 Malls and Properties - 152 74 Total net sales 18,032 23,193 32,092 46,594 50,924 24,920 Average monthly net sales revenue per square meter : Pão de Açúcar 1,481.1 1,637.2 1,835.1 1,944.6 2,041.7 999.1 CompreBem 1,085.4 1,148.7 - S enda s 897.1 1,088.6 - Extra Hiper 1,025.3 1,138.0 1,219.4 1,280.0 1,310.6 641.3 Minimercado Extra - N/A N/A 1,027.2 1,149.4 562.5 Extra Supermercado - N/A 1,187.5 1,331.1 1,483.5 726.0 Extra Eletro 881.1 1,154.1 - Assaí 2,486.1 1,395.2 1,790.3 1,777.7 2,036.2 996.4 Pontofrio - 620.4 1,032.6 1,072.9 1,245.6 609.5 Casas Bahia - - N/A 1,122.2 1,193.5 584.0 Nova Pontocom - CBD average monthly net sales revenue per square meter 1,104.3 1,110.1 1,287.2 1,282.8 1,377.3 674.0 Average ticket amount: Pão de Açúcar 26.1 29.8 33.2 36.3 39.6 19.4 CompreBem 19.3 20.7 - S enda s 21.9 24.2 - Extra Hiper 43.7 48.5 53.3 64.0 59.3 29.0 Minimercado Extra - N/A N/A 12.0 12.8 6.3 Extra Supermercado - N/A 23.9 25.1 26.7 13.0 Extra Eletro 299.1 346.6 - Assaí 78.9 74.5 85.0 88.6 103.6 50.7 Pontofrio - 618.4 563.9 451.2 432.6 211.7 Casas Bahia - - 361.3 372.2 391.5 191.6 Nova Pontocom - - 538.3 485.6 428.2 209.6 CBD average ticket amount 32.6 41.2 54.1 73.4 79.3 38.8 4 As of and for the Year Ended December31, Average number of tickets per month (Brazilian reais – R$): Pão de Açúcar 10,769,076 10,607,751 10,765,303 10,882,640 10,862,968 10,862,968 CompreBem 11,128,328 10,387,308 - S enda s 5,315,750 5,537,072 - Extra Hiper 17,406,079 17,886,223 18,237,819 18,025,561 18,966,815 18,966,815 Minimercado Extra - N/A N/A 1,355,022 1,563,405 1,563,405 Extra Supermercado N/A 16,026,255 14,588,413 13,693,582 13,693,582 Extra Eletro 82,185 92,908 - Assaí 1,340,148 2,218,159 2,885,286 3,671,405 3,732,878 3,732,878 Pontofrio - 333,487 658,275 835,446 938,511 938,511 Casas Bahia (6 - - 564,626 2,978,613 3,100,208 3,100,208 Nova Pontocom - - 263,747 547,328 663,300 663,300 CBD average number of tickets per month 46,041,566 47,062,907 49,401,310 52,884,427 53,521,666 53,521,666 (1) Based on the average of the full-time equivalent number of employees, which is the product of the number of all retail employees (full- and part-time employees) and the ratio of the average monthly hours of all retail employees to the average monthly hours of full-time employees. (2) In 2009, includes the results of operations of Extra Hiper stores, Extra Supermercado stores and Minimercado Extra stores. In 2010, includes the results of operations of Extra Hiper stores and Minimercado Extra stores. (3) In 2009 and 2010, the results of operations of Minimercado Extra are included in Extra Hiper banner. In 2010, includes the results of operations of Sendas and CompreBem stores. During 2010 and 2011, we converted the Sendas and CompreBem stores into Extra Supermercado stores. (5) In 2009, includes the results of operations of Pontofrio stores and Pontofrio.com. From 2010 the results of Pontofrio.com are included in Nova Pontocom. (6) In 2010, includes the results of operations of Casas Bahia stores as from November 1, 2010. (7) Includes all e-commerce assets of the Company. For further information, see “Item4B. Business Overview — Our Company — E-commerce Operating Segment.” (8) In 2012, R$152 million net sales revenue (R$153 gross sales) was recognized from real estate projects through a land swap. The land swap revenue is the net result of the book value of the assets swapped. (9) Calculated using the average of square meters of selling area on the last day of each month in the period. Exchange Rates Brazil’s foreign exchange system allows the purchase and sale of currency and the international transfer of reais by any person or legal entity, regardless of amount, subject to certain regulatory procedures. The Brazilian currency has during the last years experienced frequent and substantial variations in relation to the U.S.dollar and other foreign currencies. Between mid-2003 and 2008 the real appreciated significantly against the U.S. dollar and in August 2008 reached R$1.559per US$1.00. Primarily as a result of the crisis in the global financial markets, the real depreciated31.9% against the U.S.dollar and reached R$2.337per US$1.00, at year end 2008. In 2009 and 2010, the real appreciated against the U.S.dollar and reached R$1.666per US$1.00 at year end 2010. During 2011 and 2012 the real depreciated and on December 31, 2012, the exchange rate was R$2.044 per US$1.00. The Central Bank has intervened occasionally to combat instability in foreign exchange rates. We cannot predict whether the Central Bank or the Brazilian government will continue to allow the real to float freely or will intervene in the exchange rate market through a currency band system or otherwise. The following tables present the selling rate, expressed in reais to the U.S.dollar (R$/US$), for the periods indicated: 5 Exchange Rate of Brazilian Currency per US$1.00 Year Low High Average Year-End 2008 1.559 2.500 1.838 2.337 2009 1.702 2.421 1.994 1.741 2010 1.655 1.881 1.759 1.666 2011 1.535 1.902 1.675 1.876 2012 1.702 2.112 1.955 2.044 Exchange Rate of Brazilian Currency per US$1.00 Month Low High Average Period-End October2012 2.022 2.038 2.030 2.031 November2012 2.031 2.107 2.068 2.107 December2012 2.044 2.112 2.078 2.044 January2013 1.988 2.047 2.031 1.988 February 2013 1.957 1.989 1.973 1.975 March2013 1.953 2.019 1.983 2.014 April 2013 (through April17, 2013) 1.974 2.024 1.966 1.994 Source: Central Bank (1) Represents the average of the exchange rates of each trading date. 3B. Capitalization and Indebtedness Not applicable. 3C. Reasons for the Offer and Use of Proceeds Not applicable. 3D. Risk Factors An investment in the ADSs or our preferred shares involves a high degree of risk. You should carefully consider the risks described below before making an investment decision. Our business, financial condition and results of operations could be materially and adversely affected by any of these risks. The trading price of the ADSs and our preferred shares could decline due to any of these risks or other factors, and you may lose all or part of your investment. The risks described below are those that we currently believe may materially affect us. Risks Relating to Brazil The Brazilian government has historically exercised, and continues to exercise, significant influence over the Brazilian economy. Brazilian political and economic conditions may adversely affect us and the trading price of the ADSs and our preferred shares. The Brazilian government’s economic policies may have important effects on Brazilian companies, including us, and on market conditions and prices of Brazilian securities. Our financial condition and results of operations may be adversely affected by the following factors and the Brazilian government’s response to these factors: · interest rates; · monetary policy; · exchange rate and currency fluctuations; · inflation; · liquidity of the domestic capital and lending markets; · tax and regulatory policies; and · other political, social and economic developments in or affecting Brazil. 6 Uncertainty over whether the Brazilian government will implement changes in policies or regulations affecting these or other factors in the future may contribute to economic uncertainty in Brazil and to heightened volatility in the Brazilian securities markets and securities issued abroad by Brazilian issuers.
